Name: Commission Implementing Regulation (EU) NoÃ 745/2012 of 16Ã August 2012 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 2012/2013
 Type: Implementing Regulation
 Subject Matter: economic analysis;  foodstuff;  trade policy;  Europe;  beverages and sugar;  plant product
 Date Published: nan

 17.8.2012 EN Official Journal of the European Union L 219/13 COMMISSION IMPLEMENTING REGULATION (EU) No 745/2012 of 16 August 2012 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 2012/2013 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1670/2006 of 10 November 2006 laying down certain detailed rules for the application of Council Regulation (EC) No 1784/2003 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks (2), and in particular Article 5 thereof, Whereas: (1) Article 4(1) of Regulation (EC) No 1670/2006 lays down that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned. The coefficient is to express the average ratio between the total quantities exported and the total quantities marketed of the spirit drink concerned, on the basis of the trend noted in those quantities during the number of years corresponding to the average ageing period of the spirit drink in question. (2) According to the information provided by the United Kingdom in respect of the period 1 January to 31 December 2011, the average ageing period for Scotch whisky in 2011 was eight years. (3) Commission Implementing Regulation (EU) No 1094/2011 of 28 October 2011 fixing the coefficients applicable to cereals exported in the form of Scotch whisky for the period 2011/2012 (3) has exhausted its effects, as it concerns the coefficients applicable for the year 2011/2012. The coefficients for the period 1 October 2012 to 30 September 2013 should therefore be fixed accordingly. (4) Article 10 of Protocol 3 to the Agreement on the European Economic Area excludes the grant of refunds in respect of exports to Liechtenstein, Iceland and Norway. Moreover, the Union has concluded agreements abolishing export refunds with certain third countries. Under the terms of Article 7(2) of Regulation (EC) No 1670/2006, this should be taken into account in calculating the coefficients for 2012/2013, HAS ADOPTED THIS REGULATION: Article 1 For the period 1 October 2012 to 30 September 2013, the coefficients provided for in Article 4 of Regulation (EC) No 1670/2006 applying to cereals used in the United Kingdom for manufacturing Scotch whisky shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 October 2012 to 30 September 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 312, 11.11.2006, p. 33. (3) OJ L 283, 29.10.2011, p. 30. ANNEX Coefficients applicable in the United Kingdom Period of application Coefficient applicable to malted barley used in the production of malt whisky to cereals used in the production of grain whisky From 1 October 2012 to 30 September 2013 0,229 0,152